t c no united_states tax_court george and elam campbell petitioners v commissioner of internal revenue respondent docket no filed date p was a state employee in date p elected to transfer from the state retirement_system to the state pension system effective date as a consequence p received a transfer refund in consisting principally of previously taxed contributions and taxable earnings shortly thereafter p deposited approximately one-half of the taxable_portion into an ira with loyola p included the entire taxable_portion of the transfer refund in income on an amended tax_return for see dorsey v commissioner tcmemo_1995_97 in date p closed his loyola ira on a tax_return p included in income a portion of the earnings generated by the ira but not the balance p contends that sec_72 provides p with a basis in his ira equal to the amount rolled over from his transfer refund into the ira r contends that such an application of sec_72 is contrary to legislative intent held sec_72 provides p with a basis in his entire loyola ira contribution the genesis of which was p's taxed retirement savings thus the distribution of such contribution in is not includable in p's income sec_72 sec_408 i r c thomas f decaro jr for petitioners alan r peregoy for respondent opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge for the taxable_year respondent determined a deficiency in petitioners' federal_income_tax as well as a deficiency in federal excise_tax under sec_4980a in the total amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure sec_4980a imposes a 15-percent excise_tax on exce sec_2 distributions from qualified_retirement_plans this tax is included within ch of the i r c and is subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 after concessions by the parties the only issue for decision is whether the distribution received by petitioner george campbell in from his individual_retirement_account with loyola federal savings and loan is taxable under sec_408 and sec_72 this case was submitted fully stipulated under rule and the facts stipulated are so found petitioners resided in prince frederick maryland at the time that their petition was filed with the court background george campbell petitioner was employed by the maryland state highway administration the highway administration in and and remained so employed at least through the time that this case was submitted for decision as an employee of the highway administration petitioner was a member of the maryland state employees' retirement_system the retirement_system until he transferred to the maryland state employees' pension system the pension system effective date petitioners concede that dollar_figure and dollar_figure of the distributions from petitioner george campbell's loyola ira and delaware charter ira respectively represent earnings and are includable in petitioners' gross_income for respondent concedes that the amount of unreported income from the ira_distributions is dollar_figure ie dollar_figure less dollar_figure rather than the greater amount determined in the notice_of_deficiency respondent also concedes that petitioners are not liable for the excise_tax under sec_4980a see infra p for further discussion regarding the parties' concessions the retirement_system and the pension system the retirement_system is a qualified defined_benefit_plan under sec_401 and requires mandatory nondeductible employee contributions the pension system is also a qualified defined_benefit_plan under sec_401 but generally does not require mandatory nondeductible employee contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems the trusts maintained as part of the retirement_system and the pension system are both exempt from taxation under sec_501 the transfer refund on date petitioner elected to transfer from the retirement_system to the pension system effective date as a result of his election to transfer petitioner received a distribution the transfer refund from the retirement_system in the amount of dollar_figure which petitioner received in the form of a check dated date petitioner's transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner during his employment tenure with the highway administration dollar_figure in for a further discussion of the retirement_system and the pension system see 86_f3d_378 4th cir vacating and remanding tcmemo_1995_148 594_fsupp_1353 d md taxable employer pick-up contributions and dollar_figure of taxable earnings in the form of interest the earnings and pick-up contributions which total dollar_figure constitute the taxable_portion of the transfer refund if petitioner had not transferred to the pension system but rather had remained a member of the retirement_system he would have been entitled to retire at an appropriate age and receive a normal service retirement benefit including a regular monthly annuity he would not however have been entitled to receive a transfer refund because a transfer refund is only payable to those who elect to transfer from the retirement_system to the pension system as a result of transferring from the retirement_system to the pension system petitioner became and presently is a member of the pension system as a member of the pension system petitioner will be entitled to receive a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system petitioner's monthly annuity will be less than the monthly annuity that he would have received if see sec_414 he had not transferred to the pension system but had ultimately retired under the retirement_system rollover of petitioner's transfer refund within days of receiving the transfer refund petitioner deposited the taxable_portion thereof into two individual_retirement_accounts ira's as follows on date petitioner deposited dollar_figure of the transfer refund into an ira with loyola federal savings and loan the loyola ira on date petitioner deposited dollar_figure of the transfer refund into an ira with delaware charter guarantee and trust co the delaware charter ira distribution of the loyola ira on or about date loyola federal savings and loan distributed and petitioner received the account balance of it should be recalled that petitioner remained employed by the state of maryland at the time that this case was submitted to the court petitioner deposited a total amount of dollar_figure into his two ira's however the taxable_portion of petitioner's transfer refund was only dollar_figure this discrepancy is not explained in the record petitioner's ira ie dollar_figure which consisted of petitioner's initial deposit and earnings as follows ira deposit earnings total_distribution dollar_figure dollar_figure dollar_figure distribution of the delaware charter ira in a letter to delaware charter guarantee and trust co dated date petitioner requested that his ira be converted into a non-ira account prior to date in such letter petitioner stated to avoid further irs penalties i must have the ira account closed by date petitioner's ira was converted into a non-ira account on date the balance of petitioner's delaware charter ira upon conversion into a non-ira account was dollar_figure which consisted of petitioner's initial deposit and earnings as follows ira deposit earnings account balance on conversion dollar_figure dollar_figure dollar_figure petitioners' return on their federal_income_tax return for petitioners did not include in gross_income any of the taxable_portion of the transfer refund ie dollar_figure in petitioners amended their income_tax return to include the taxable_portion of the transfer refund in gross_income see dorsey v commissioner tcmemo_1995_97 a taxpayer who was employed for year after transferring from the retirement_system to the pension system was required to include the transfer refund in income in the year of receipt cf 86_f3d_378 4th cir vacating and remanding tcmemo_1995_148 where a member of the retirement_system retired shortly after receiving his transfer refund such member received the transfer refund on account of retirement and was not required to include such amount in income in the year of receipt petitioners' return on their federal_income_tax return for petitioners disclosed the receipt of distributions from petitioner's ira's in the total amount of dollar_figure of this amount petitioners reported dollar_figure as the taxable_amount the notice_of_deficiency in the notice_of_deficiency respondent determined that the difference between the amount distributed from petitioner's ira's ie dollar_figure dollar_figure dollar_figure and the amount reported as taxable dollar_figure ie dollar_figure was includable in petitioners' gross_income for as a corollary respondent also determined that petitioners were liable for the 15-percent excise_tax imposed by sec_4980a the parties' concessions the distribution from petitioner's delaware charter ira is deemed to have occurred before the due_date of petitioners' income_tax return for the year in which the contribution to that ira was made for that reason respondent concedes on brief that petitioner's delaware charter ira distribution qualifies for relief pursuant to sec_408 and that only the portion of such distribution representing earnings ie dollar_figure is includable in petitioners' gross_income as a result of this concession the threshold_amount that must be exceeded before the excise_tax under sec_4980a may be imposed is no longer satisfied thus respondent also concedes that petitioners are not liable for such excise_tax petitioners concede that the earnings on petitioner's contributions to petitioner's delaware charter ira and loyola ira are includable in petitioners' gross_income in view of the foregoing concessions the only issue remaining for decision is whether dollar_figure of the distribution received by petitioner from his loyola ira ie dollar_figure less for a detailed analysis of sec_408 see childs v commissioner tcmemo_1996_267 thompson v commissioner tcmemo_1996_266 insofar as petitioner elam campbell might otherwise be concerned see sec_4980a 74_tc_1057 affd 661_f2d_53 5th cir dollar_figure that petitioners concede is taxable earnings is taxable under sec_408 and sec_72 discussion general legal background generally a taxpayer is entitled to deduct the amount contributed to an ira sec_219 sec_1_219-1 income_tax regs the deduction in any taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income for such taxable_year in addition the amount of the deduction is limited where the taxpayer was for any part of the taxable_year an active_participant in a retirement_plan qualified under sec_401 or a plan established for its employees by the united_states by a state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing sec_219 a i iii in the case of an active_participant who files a return as a single individual the deduction is reduced using a ratio determined by dividing the excess of the taxpayer's modified_adjusted_gross_income modified agi over dollar_figure by dollar_figure sec_219 and in the case of an active_participant who files a joint_return the deduction is reduced as relevant herein modified_adjusted_gross_income means adjusted_gross_income computed without regard to any deduction for an ira sec_219 using a ratio determined by dividing the excess of the taxpayer's modified agi over dollar_figure by dollar_figure id notwithstanding the foregoing limitation sec_408 permits individuals to make designated_nondeductible_ira_contributions to the extent that deductible contributions are not allowable because of the active_participant reduction rule set forth in sec_219 sec_408 and specifically an individual may make nondeductible_contributions to the extent of the excess of the amount allowable as a deduction under sec_219 determined without regard to the reduction for active participants over the amount allowable as a deduction under sec_219 determined with regard to such reduction sec_408 as relevant herein a contribution to an ira that exceeds the amount allowable as a deduction under sec_219 computed without regard to the active_participant reduction rule under sec_219 is considered an excess_contribution sec_4973dollar_figure in the present case petitioner made an excess_contribution to his loyola ira in the amount of dollar_figure for ie as relevant herein an excess_contribution may also be viewed as the amount of an ira contribution that exceeds the sum of the deductible limit under sec_219 computed with regard to sec_219 and the nondeductible_limit under sec_408 s rept 1986_3_cb_1 dollar_figure less dollar_figure the genesis of such contribution was in petitioner's retirement savings which petitioners reported as income on their amended form_1040 for this contribution was distributed to petitioner by his ira on date as a general_rule any amount_paid or distributed out of an ira is includable in gross_income by the taxpayer in the manner provided under sec_72 sec_408 sec_72 is applicable inter alia to amounts received under an annuity_contract but not received as an annuity the distribution received by petitioner on date falls into this category amounts received before the annuity_starting_date are includable in income to the extent allocable to income_on_the_contract and are not includable in income to the extent allocable to the investment in the contractdollar_figure sec_72 thus sec_72 effectively gives a taxpayer a basis in the taxpayer's ira to the extent of his or her investment_in_the_contract the investment_in_the_contract is defined in sec_72 as the aggregate amount of consideration paid for the contract reduced by the amount received that was previously under sec_72 annuity_starting_date is defined as the first day of the first period for which an amount is received as an annuity under the contract petitioner received a single payment in the amount of dollar_figure from his loyola ira prior to drawing annuity payments from his retirement account thus the distribution was received by petitioner before the annuity_starting_date and accordingly sec_72 applies excludable from gross_income the amount of a distribution allocable to the investment_in_the_contract and thus distributed tax-free is the portion of the amount received that bears the same ratio to the amount received as the investment_in_the_contract bears to the account balance sec_72 and b in determining the taxability of petitioner's ira distribution from loyola it is necessary to determine the amount of the distribution allocable to the investment_in_the_contract in dispute in this case is the meaning of the phrase aggregate amount of consideration paid for the contract found in sec_72 and whether the phrase encompasses the excess_contribution made by petitioner in the amount of dollar_figure if petitioner's contribution is considered to be an amount_paid in consideration for an ira and thus is an investment_in_the_contract then sec_72 would provide a basis for petitioner's excess_contribution and upon distribution such amount would be distributed tax-free however if petitioner's excess_contribution is not consideration paid for an ira and thus is not an investment_in_the_contract then sec_72 would not provide a basis in petitioner's excess_contribution and upon distribution such amount would be taxed in full the parties agree that the plain meaning of the language in sec_72 ie amount of consideration paid for the contract would include petitioner's excess_contribution petitioners essentially urge us to adopt a plain language interpretation of sec_72 that would give petitioner a basis in his excess_contribution respondent contends however that a literal interpretation of sec_72 reaches a result contrary to legislative intent specifically respondent contends that in amending sec_408 congress intended to provide a basis for nondeductible_contributions as contemplated by sec_408 but did not intend to provide a basis for any contributions in excess of the sec_408 limits thus respondent urges us to look beyond the words of the statute to interpret its meaning in construing sec_72 our task is to give effect to the intent of congress and we must begin with the statutory language which is the most persuasive evidence of the statutory purpose 310_us_534 ordinarily the plain meaning of the statutory language is conclusive 489_us_235 where a statute is silent or ambiguous we may look to legislative_history in an effort to ascertain congressional intent 481_us_454 59_f3d_1571 11th cir however where a statute appears to be clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 83_tc_742 see 90_tc_498 and cases there cited sec_72 thus we turn to the words of sec_72 that define investment_in_the_contract as relevant herein as the aggregate amount of consideration paid for the contract minus the aggregate amount received under the contract in the instant case petitioner invested or paid dollar_figure for his ira with loyola interpreted literally sec_72 would treat such amount as the investment_in_the_contract because the contribution was the consideration paid_by petitioner for the contract legislative_history we find nothing ambiguous in the statute and accordingly feel controlled by its clear language however respondent contends that a literal interpretation of sec_72 reaches a result contrary to legislative intent thus we have examined the legislative histories of the enactment of sec_408 its subsequent amendment in and the enactment of sec_408 as discussed below we are not satisfied that the legislative_history relied upon by respondent rises to the level of unequivocal evidence of legislative purpose sufficient to override the literal language of the controlling statute in the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 congress enacted sec_408 which provided for the creation of individual_retirement_accounts in adopting the individual retirement provisions of erisa the goal of congress was to create a system whereby employees not covered by qualified_retirement_plans would have the opportunity to set_aside at least some retirement savings on a tax-sheltered basis see h rept c b supp s rept c b supp under the statutory framework thus established individuals could obtain a limited deduction for amounts contributed to individual_retirement_accounts while earnings on such amounts would accrue tax free see sec_219 sec_408 sec_409 see also 69_tc_750 affd 592_f2d_677 2d cir h rept supra c b supp pincite s rept supra pincite c b supp pincite individuals who were active participants in employer-sponsored plans were not permitted to make deductible_ira contributions because they were already benefitting as participants in tax-favored plans see sec_219 as originally enacted by erisa sec_2002 88_stat_958 the individual retirement provisions of erisa expressly provided that a distribution from an ira was fully taxable to the distributee upon distribution specifically sec_408 as originally enacted by erisa provided any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee for the taxable_year in which the payment or distribution is received the basis of any person in such an account or annuity is zero emphasis added the committee report reveals that congress intended for taxpayers to have a zero basis in their ira's because neither the contributions nor the earnings thereon will have been subject_to tax previously h rept 1974_3_cb_244 see also h conf rept pincite 1974_3_cb_415 in adopting the ira provisions of erisa congress recognized that despite the dollar limitation on deductible contributions to an ira a taxpayer might have an incentive to make nondeductible_contributions to an ira because the tax on the earnings would be deferred see h rept supra pincite c b pincite h conf rept supra pincite c b pincite accordingly congress enacted sanctions to prevent excess_contributions and the misuse of ira's in particular congress imposed a 6-percent excise_tax on excess_contributions to an ira in order to offset the benefit that would otherwise result from the deferral of tax on the earnings in the ira see sec_4973 additionally congress continued to fully tax excess_contributions upon distribution despite the fact that such contributions were made with after-tax_dollars h conf rept supra pincite c b pincite h rept supra pincite c b supp significantly the erisa conference_report states in pertinent part as follows in general where contributions in excess of the deductible limits are made to an individual_retirement_account no deduction is allowed for the excess_amount and this amount will be subject_to a percent tax for the year in which it is made and each year thereafter until there is no excess the distribution is not to be includible in income if the excess is distributed to the individual on or before the due_date for filing the employee's tax_return for the year in question including extensions if the distribution occurs after that date however the distribution is to constitute taxable_income to the employee because his basis in his account is always zero and will also give rise to a 10-percent additional tax if the distribution occurs before the employee i sec_59 ½ h conf rept supra pincite c b pincite emphasis added as this excerpt illustrates in enacting sec_408 congress consciously and expressly declined to provide a taxpayer with a basis in ira contributions exceeding the deductible limit this created the possibility that a taxpayer could be fully taxed on an ira distribution funded with after-tax contributions in the tax reform act tra of congress made two significant changes to the ira provisions first congress enacted sec_408 which permits individuals to make designated nondeductible_contributions to the extent that deductible contributions are not allowable because of the active_participant ruledollar_figure although such contributions are not deductible from gross_income they are not subject_to the excise_tax on excess_contributions under sec_4973 sec_4973 flush language see sec_408 moreover the earnings on such contributions are permitted to accumulate on a tax-deferred basis and without incurring any excise_tax under sec_4973 sec_408 see s rept pincite 1986_3_cb_543 second congress amended sec_408 to provide an individual with a basis in his or her ira to the extent of the individual's investment_in_the_contract the conference_report to the tra of discussed the new approach to taxing ira_distributions as follows if an individual withdraws an amount from an ira during a taxable_year and the individual has previously made both deductible and nondeductible_ira_contributions then the amount excludable from income for the taxable_year is the portion of the amount withdrawn which bears the same ratio to the amount withdrawn for the taxable_year as the individual's aggregate nondeductible_ira_contributions bear to the aggregate balance of all iras of the individual in the economic_recovery_tax_act_of_1981 publaw_97_ 95_stat_274 congress eliminated the active_participant restriction and extended ira availability to all taxpayers however years later in the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 congress enacted sec_219 which reinstated rules imposing restrictions on the availability of ira deductions to active participants ie individuals covered by an employer-provided retirement_plan thus congress enacted sec_408 in an effort to provide a tax incentive for discretionary retirement savings for individuals considered active participants in qualified_retirement_plans h conf rept at ii-379 c b vol pincite emphasis added this excerpt illustrates that congress intended to provide a basis in nondeductible_contributions however nowhere in the legislative_history to the tra of did congress address the tax treatment of excess_contributions upon distribution respondent asserts that petitioners' interpretation of sec_72 significantly changes the law and creates a basis in excess_contributions where historically no basis had been allowed to the contrary it was congress that significantly changed the law by creating basis where none had previously existed thus prior to the tra of all ira_distributions even those the genesis of which was in after-tax contributions were fully taxed to the taxpayer in the year of distribution because the basis of any person in an ira was zero sec_408 as originally enacted by erisa however in the tra of congress amended sec_408 by striking the language mandating that taxpayers have a zero basis in their ira and by substituting therefor an investment_in_the_contract approach in taxing ira_distributions this amendment removes the legislative underpinnings for double_taxation upon which respondent heavily relies in this case in when congress decided to include in income the distribution of excess_contributions it clearly and explicitly required such inclusion in both the language of sec_408 and in the legislative_history of such section see sec_408 as originally enacted by erisa h conf rept supra pincite c b pincite however in amending sec_408 in congress omitted any language indicating either explicitly or implicitly that excess_contributions were to be taxed to the contributor upon distribution from an ira significantly the legislative_history for the tra of does not even address the distribution of excess_contributions from an ira the statute currently provides for basis to the extent of a taxpayer's investment_in_the_contract absent the requisite expression of intent in sec_408 and sec_72 or in the legislative histories of those sections to tax excess_contributions sourced in previously taxed retirement savings we think that it would be erroneous to deny petitioner a basis in his excess_contribution notwithstanding that such contribution would have been without basis prior to the tra of policy we are satisfied that there is nothing in the legislative_history establishing that congress intended to include in income an ira distribution the genesis of which was in retirement savings previously included in income in fact to sanction respondent's interpretation of sec_72 would not further the goal that congress sought to advance by enacting the legislation itself in enacting and amending the ira provisions in and respectively it is clear that congress intended to encourage retirement savings and the retention of those savings for retirement use if denied favorable tax treatment in this situation petitioners will face retirement without a large portion of petitioner's retirement savings thus creating the very situation that congress sought to avoid by enacting the ira provisions in the first place see 86_f3d_378 4th cir vacating and remanding tcmemo_1995_148 finally petitioners contend that respondent's interpretation of sec_72 should be resisted because otherwise it would lead to petitioner's retirement distribution's being taxed twice we think petitioners' contention is meritorious here we take note of the long-standing principle that double_taxation is to be avoided unless expressly intended by congress e g 312_us_443 265_us_189 117_us_129 433_f2d_461 d c cir nothing in sec_72 suggests that petitioner's retirement distribution should be taxed twice as previously discussed such intent is also conspicuously absent in the pertinent legislative_history conclusion in view of the foregoing we conclude that sec_72 when considered in conjunction with its legislative_history and all of the facts and circumstances peculiar to this case provides a basis in petitioner's excess_contribution in order to give effect to our disposition of the disputed issue as well as the parties' concessions decision will be entered under rule
